United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-4010
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                              Deshawn Michael Mapp

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                              Submitted: July 5, 2013
                               Filed: July 11, 2013
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BYE, and BENTON, Circuit Judges.
                          ____________

PER CURIAM.

     Deshawn Mapp appeals the 105-month prison sentence that the district court1
imposed upon remand for resentencing in light of Dorsey v. United States, 132 S. Ct.
1
       The Honorable John A. Jarvey, United States District Judge for the Southern
District of Iowa.
2321 (2012). Counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that Mapp was not properly classified as a
career offender. We do not consider the issue, however, because Mapp did not
challenge his career-offender status at his first sentencing hearing or in his first direct
appeal. Further, he agreed at the resentencing hearing with the calculation of his
sentencing range under the career offender Guideline. See United States v. Olano,
507 U.S. 725, 733 (1993) (waiver is intentional relinquishment or abandonment of
known right and is not reviewable on appeal); United States v. Walterman, 408 F.3d
1084, 1085-86 (8th Cir. 2005) (defendant cannot raise in second appeal challenge to
sentencing enhancements that he failed to raise in first appeal, simply because he is
resentenced); United States v. Harrison, 393 F.3d 805, 806 (8th Cir. 2005) (finding
waiver of objections when counsel confirmed at sentencing that there were no
objections).

       Having independently reviewed the record under Penson v. Ohio, 488 U.S. 75
(1988), we find no nonfrivolous issues for appeal. The judgment is affirmed. We
also grant counsel leave to withdraw.
                       ______________________________




                                           -2-